Title: Motion of Virginia Delegates on Illicit Trade with Great Britain, [26 December] 1781
From: Virginia Delegates
To: 



[26 December 1781]
To render more effectual the regulation contained in the ordinance of the fourth day of this month for suppressing the importation into the U. States of goods wares and merchandizes of the growth produce or manufacture of Great Britain or the territories depending thereon
R[esolved].
That it be earnestly recommended to the legislatures of the several States to pass laws providing for the seizure and forfeiture of all goods wares and merchandizes of the growth produce or manufacture of Great Britain or of any territory depending thereon imported within their respective jurisdictions in any ship or Vessell belonging to Citizens of the United States, or to the subjects of any neutral power.
 